DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, and 6-12 remain pending in the application.
Claim 5 is cancelled. 
Claims 10-12 are newly added.
Claim 8 is rejected under 35 U.S.C. 112(a).
Claims 1-4, and 6-12 are rejected under 35 U.S.C. 112(b).
Claims 1-4, and 6-12 are rejected under 35 U.S.C. 103.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Great Britain Application No. 1609833.7, filed on June 06, 2016. Receipt is acknowledged of copies of certified copies of the priority documents in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
	
Drawings
The drawings, filed 12/04/2018, are considered in compliance with 37 CFR 1.81 and are accepted.

Continued Examination Under 37 CFR 1.114
11/15/2021 has been entered.
 
Response to Amendment and Arguments
The amendment filed 11/15/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1, 2, 5, and 8 under 35 U.S.C. 112(b) have been fully considered, but are not persuasive because the amendments to independent claims 8 and 10 introduce new issues.
Applicant’s arguments with respect to the rejection of claims 1-4 and 6-9 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 8 and 10 to now recite “if one or more of said disunited frames is unidentified by said image recognition database, invoking a completion algorithm to identify an environment and/or a location that is visible in a given one of said unidentified frames, whereby said completion algorithm is operable to search for one of the identified disunited frames that has a defined environment and/or location that appears identical to the environment and/or location of the given unidentified frame and to set the given unidentified frame with the defined environment and/or location”, which distinguished over the previous rejections.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art references.
To the extent that Tseng is maintained as part of the cited rejections, Examiner respectfully disagrees that Tseng does not teach certain argued features. Specifically, in response to Applicant’s argument that Tseng does not teach that “each of the disunited frames of a video stream is sent to an  location API 50 compares the uploaded photo or extracted frames to photographs in photographic location database 130” (see Tseng ¶ [0038] – [0039]). Tseng clearly teaches that the location determination process may be done on multiple frames extracted from the video file. Therefore, Examiner continues to rely upon Tseng to teach the limitation, as seen in the 35 U.S.C. 103 rejection below and applicant’s arguments as to this limitation are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “all frames of the entire scene are used to train the image recognition database”, “a user of the present invention is able to create a complete trip plan” and “The output trip plan that a user is able to build comprises landmarks he wants to visit, a day's activity, and visible flight and hotel information”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The limitations in this application that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, include: “processing means for processing each of said extracted frames”. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a video parsing element adapted to extract from said at least one video stream a plurality of sequential frames”, “an image recognition module trained through deep learning techniques which is configured to identify an environment and/or a location that is visible in a given one of said extracted frame”, and “ a completion algorithm module which is invoked if one or more of said extracted frames is unidentified by said image recognition module and is configured to identify an environment and/or a location that is visible in a given one of said unidentified frames, search for one of the identified extracted frames having a defined environment 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 8 recites “processing means for processing each of said extracted frames”, “a video parsing element adapted to extract from said at least one video stream a plurality of sequential frames”, “an image recognition module trained through deep learning techniques which is configured to identify an environment and/or a location that is visible in a given one of said extracted frame”, and “ a completion algorithm module which is invoked if one or more of said extracted frames is unidentified by said image recognition module and is configured to identify an environment and/or a location that is visible in a given one of said unidentified frames, search for one of the identified extracted frames having a defined environment and/or location that appears identical to the environment and/or location of the given unidentified frame, and set the given unidentified frame with the defined environment and/or location”. For computer implemented functional claims, the specification must disclose the computer and the algorithm that perform the claimed function, see MPEP § 2161.01(I). The specification fails to disclose any hardware for performing the claimed functional limitations.



Claims 1-4, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 10 recite “search for one of the identified extracted frames”. There is insufficient antecedent basis for the term “the identified extracted frames” in the claims. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 8 and 10 recite “search for one of the identified extracted frames having a defined environment and/or location that appears identical to the environment and/or location of the given unidentified frame”. The term “appears identical” is a relative term which renders the claim indefinite. The term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 10 recites “wherein said image recognition database is trained through deep learning techniques”. It is not clear how a database is trained through deep learning techniques. A database is not typically trained, but rather contains data used by such a process. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The following claim limitations of claim 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: “processing means for processing each of said extracted frames”, “a video parsing element adapted to extract from said at least one video stream a plurality of sequential frames”, “an image 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


	Claims 1-4, 6-7, 9, and 11-12 are dependent from claim 10. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 1, 4, 7, 9, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2012/0310968) and Galligan (US 8,942,535).

Regarding claim 10, Tseng, in the analogous field of location determination, teaches A method for identifying an environment and/or a location within an image, comprising: 
a) receiving at least one video stream, frames of which containing images of an environment, or details of an environment or of a location (Tseng: multimedia objects for upload may be single image files or video file, ¶ [0037]; an image for upload includes a scene, ¶ [0036]); 
b) breaking said at least one stream into individual disunited frames (Tseng: one or more individual frames from the video file are extracted, ¶ [0038]); 
c) sending each of said disunited frames to an image recognition database which is configured to identify an environment and/or a location that is visible in the sent frame (Tseng: photographic location database is updated by use of submitted photos ¶ [0035]; the location of the submission is determined by matching one or more objects in the images to objects contained in images in the photographic location database, ¶ [0023]; In particular embodiments, the object itself may also be tagged as a result of the object image recognition algorithm. For example, if a photo includes the Statue of Liberty, the social networking system may tag the object in the photo with the meta data "Statute of Liberty, ¶ [0024]), wherein said image recognition database is trained through deep learning techniques; (Tseng: photographic location database is updated by use of submitted photos ¶ [0035]; user-uploaded photos whose location was determined within a threshold precision are added to the database, ¶ [0043]; the location API uses neural network techniques to recognize and match objects in the images as part of the location determination process, ¶ [0020]).
However, Tseng does not teach if one or more of said disunited frames is unidentified by said image recognition database, invoking a completion algorithm to identify an environment and/or a 
Galligan, in the analogous field of location determination, teaches if one or more of said disunited frames is unidentified by said image recognition database, invoking a completion algorithm to identify an environment and/or a location that is visible in a given one of said unidentified frames, whereby said completion algorithm is operable to search for one of the identified disunited frames that has a defined environment and/or location that appears identical to the environment and/or location of the given unidentified frame and to set the given unidentified frame with the defined environment and/or location (Galligan: the implicit geolocation information for a frame may be inferred from the geolocation information identified for one or more other frames. For example, implicit geolocation information may be unidentifiable or may be identifiable with low confidence, based on the content of the third frame and implicit geolocation information identified for the first frame, the second frame, or both may be used to interpolate the geolocation information of the third frame. A most likely geographic location for the third frame may be selected from the candidate geographic locations based on a degree of similarity between the candidate geographic locations identified for the third frame and the geographic location identified for the first frame and the geographic location identified for the second frame, Col. 9 Line 45– Col. 10 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tseng with that of Galligan and to apply the known technique of using information identified for one or more other frames to determine the location of an unidentified frame, to the known photographic image location determination process to yield the predictable result of resolving the location of the unidentified frame.

Regarding claim 1, the combination of Tseng and Galligan further teaches wherein the frames broken from the at least one video stream are a plurality of sequential frames (Tseng: one or more individual frames from the video file are extracted, ¶ [0038]). 

Regarding claim 4, the combination further teaches wherein the video stream is acquired using a crawler (Tseng: updating of the photographic location database may include obtaining images from third party sites such as Yelp! Or GoogleStreetView, ¶ [0035]).

Regarding claim 7, the combination further teaches wherein additional data acquired by the crawler is related to one or more of the groups consisting of  text, photos, audio, maps reviews, descriptions and ratings  (Tseng: Yelp! and GoogleStreetView, ¶ [0035]).  

Regarding claim 9, the combination further teaches wherein the plurality of sequential frames broken from the at least one video stream include all the frames in a sequence (Tseng: one or more individual frames from the video file are extracted, ¶ [0038]).

Regarding claim 8, Tseng, in the analogous field of location determination, teaches A system for identifying an environment and/or a location within an image, comprising: a) circuitry adapted to receive at least one video stream, frames of which containing images of an environment, or details of an environment or of a location (Tseng: multimedia objects for upload may be single image files or video file, ¶ [0037]; an image for upload includes a scene, ¶ [0036]; processors, electrical components, circuits, ¶ [0056] and FIG. 1); b) a video parsing element adapted to extract from said at least one video stream a plurality of sequential frames (Tseng: one or and c) processing means for processing each of said extracted frames, said processing means comprising: i) an image recognition module trained through deep learning techniques which is configured to identify an environment and/or a location that is visible in a given one of said extracted frames (Tseng: photographic location database is updated by use of submitted photos ¶ [0035]; the location of the submission is determined by matching one or more objects in the images to objects contained in images in the photographic location database, ¶ [0023]; In particular embodiments, the object itself may also be tagged as a result of the object image recognition algorithm. For example, if a photo includes the Statue of Liberty, the social networking system may tag the object in the photo with the meta data "Statute of Liberty, ¶ [0024]; photographic location database is updated by use of submitted photos ¶ [0035]; user-uploaded photos whose location was determined within a threshold precision are added to the database, ¶ [0043]; the location API uses neural network techniques to recognize and match objects in the images as part of the location determination process, ¶ [0020]).
However, Tseng does not teach and ii) a completion algorithm module which is invoked if one or more of said extracted frames is unidentified by said image recognition module and is configured to identify an environment and/or a location that is visible in a given one of said unidentified frames, search for one of the identified extracted frames having a defined environment and/or location that appears identical to the environment and/or location of the given unidentified frame, and set the given unidentified frame with the defined environment and/or location.
Galligan, in the analogous field of location determination, teaches and ii) a completion algorithm module which is invoked if one or more of said extracted frames is unidentified by said image recognition module and is configured to identify an environment and/or a location that is visible in a given one of said unidentified frames, search for one of the identified extracted frames having a defined environment and/or location that appears identical to the environment and/or location of the given unidentified frame, and set the given unidentified frame with the defined environment and/or location (Galligan: the implicit geolocation information for a frame may be inferred from the geolocation information identified for one or more other frames. For example, implicit geolocation information may be unidentifiable or may be identifiable with low confidence, based on the content of the third frame and implicit geolocation information identified for the first frame, the second frame, or both may be used to interpolate the geolocation information of the third frame. A most likely geographic location for the third frame may be selected from the candidate geographic locations based on a degree of similarity between the candidate geographic locations identified for the third frame and the geographic location identified for the first frame and the geographic location identified for the second frame, Col. 9 Line 45– Col. 10 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tseng with that of Galligan and to apply the known technique of using information identified for one or more other frames to determine the location of an unidentified frame, to the known photographic image location determination process to yield the predictable result of resolving the location of the unidentified frame.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2012/0310968), Galligan (US 8,942,535), and Holzer et al. (US 2015/0130799).

Regarding claim 6, the combination of Tseng and Galligan teaches the method of claim 10, as shown above. The combination further teaches the identified environment and/or location and the identified location or environment (Tseng: the location of the submission is determined by matching one or more objects in the images to objects contained in images in the photographic location database, ¶ [0023]).
a) presenting videos with [an environment and/or location] that are relevant to a requested destination; b) allowing a user to choose attractions the user wants to visit by viewing the videos; and c) outputting a trip plan recommendation according to the videos provided with [a location or environment] and to a user selection.
Holzer et al., in the analogous field of trip planning, teaches a) presenting videos with [an environment and/or location] that are relevant to a requested destination (Holzer et al.: surround views presented as interactive thumbnails can be browsed by a user as shown in FIG. 16A and ¶ [0104]; a request for a surround view can be made by the user, ¶ [0098]);
b) allowing a user to choose attractions the user wants to visit by viewing the videos (Holzer et al.: surround views presented as interactive thumbnails can be browsed by a user as shown in FIG. 16A and ¶ [0104]); and 
c) outputting a trip plan recommendation according to the videos provided with [a location or environment] and to a user selection (Holzer et al.: a trip recommendation to Greece is based on the user’s recently browsed surround views, ¶ [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tseng and Galligan with that of Holzer et al. and to present videos relevant to a destination, and recommend a trip plan. By doing so, the user is presented with an interactive and immersive viewing experience (Holzer et al., ¶ [0005]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2012/0310968), Galligan (US 8,942,535), and Benjamin et al. (US 2011/0167357).

claim 2, the combination of Tseng and Galligan teaches the method of claim 10, as shown above.
However, the combination does not teach identifying a location that is visible in the sent frame, if not identified by the image recognition database according to keywords derived from an audio transcript of the sent frame.
Benjamin et al., in the analogous field of multimedia processing, teaches identifying a location that is visible in the sent frame, if not identified by the image recognition database according to keywords derived from an audio transcript of the sent frame (Benjamin et al.: Locations may be mentioned in conversations, and extracted from the audio recordings, ¶ [0052]; a number of descriptive labels can be associated with the location as well… These descriptive labels can be derived from keyword analysis of the audio transcripts, ¶ [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tseng and Galligan with that of Benjamin et al. and to apply the known technique of using audio transcripts in order to determine the location of a frame, to the known photographic image location determination process to yield the predictable result of resolving the location of the frame.

Claims 11 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2012/0310968), Galligan (US 8,942,535), Benjamin et al. (US 2011/0167357), and Zhao et al. (US 2014/0310319).

Regarding claim 11, the combination of Tseng, Galligan, and Benjamin et al. teaches the method according to claim 2, as shown above. The combination further teaches ii) manually approving said identification; iii) adding the identified location [] to the image recognition database after such approval  (Tseng: photographic location database is updated by use of a photo submitted in connection with a check-in, ¶ [0035]; location API may not automatically generate a check-in, but assist in the check –in by displaying possible locations that the user then selects from, ¶ [0045]); and iv) invoking the completion algorithm if a location that is visible in the sent frame is not identified [] (Galligan: the implicit geolocation information for a frame may be inferred from the geolocation information identified for one or more other frames. For example, implicit geolocation information may be unidentifiable or may be identifiable with low confidence, based on the content of the third frame and implicit geolocation information identified for the first frame, the second frame, or both may be used to interpolate the geolocation information of the third frame. A most likely geographic location for the third frame may be selected from the candidate geographic locations based on a degree of similarity between the candidate geographic locations identified for the third frame and the geographic location identified for the first frame and the geographic location identified for the second frame, Col. 9 Line 45– Col. 10 line 5).
However, the combination does not teach i) using a public API database to identify a location that is visible in the sent frame, if not identified according to an audio of the sent frame. 
Zhao et al., in the analogous field of scene recognition, teaches i) using a public API database to identify a location that is visible in the sent frame, if not identified according to an audio of the sent frame (Zhao et al.: a GOOGLE geocoding service may be used to determine the geolocations, ¶ [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tseng, Galligan and Benjamin et al. with that of Zhao et al. and to apply the known technique of using a public API database in order to determine the location of a frame, to the known photographic image location determination process to yield the predictable result of resolving the location of the frame.

claim 3, the combination of Tseng, Galligan, Benjamin et al., and Zhao et al. further teaches adding metadata of each of the disunited frames associated with the identified location to the image recognition database (Tseng: photographic location database is updated by use of submitted photos ¶ [0035]; the location of the submission is determined by matching one or more objects in the images to objects contained in images in the photographic location database, ¶ [0023]; In particular embodiments, the object itself may also be tagged as a result of the object image recognition algorithm. For example, if a photo includes the Statue of Liberty, the social networking system may tag the object in the photo with the metadata "Statute of Liberty, ¶ [0024]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2012/0310968), Galligan (US 8,942,535), and Tyagi et al. (US 9,818,451).

Regarding claim 12, the combination of Tseng and Galligan teaches the method of claim 10, as shown above. 
However, the combination does not teach wherein the received at least one video stream is a 360-degree video whereby images of an object are taken at different angles and are connected into a panoramic rounding frame, and the rounding frames of the 360-degree video are sent to the image recognition database.
Tyagi et al., in the analogous field of video processing, teaches wherein the received at least one video stream is a 360-degree video whereby images of an object are taken at different angles and are connected into a panoramic rounding frame, and the rounding frames of the 360-degree video are sent to the image recognition database (Tyagi et al.: panoramic video data may include video data having a field of view beyond 180 degrees. The image capture device 110 may capture the panoramic video data using the one or more camera(s) 115. For example, the image capture 110 may capture a field of view of 360 degrees using a plurality of cameras, Col. 4 lines 6-15 and Col. 6 lines 13-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tseng and Galligan with that of Tyagi et al. and to receive a 360 degree video in order to have a greater view of the region of interest.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jing et al. (US 8,792,676) teaches determining the location where an image was captured by comparing the submitted images to images in an image library to identify matches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        02/16/2022

/David T. Brooks/Primary Examiner, Art Unit 2156